[This is an entirely new rule.]


Rule 510. Guardianship Tracking System


       (a)   Definitions.    The words and phrases used in this rule shall have the
following meanings:
              Clerk—The Clerk of the Orphans’ Court.
              The System—The Guardianship Tracking System, or GTS, developed and
              administered by the Administrative Office as the electronic filing system to
              be used for filing reports and inventories required for guardianships of the
              person and guardianships of the estate, and for tracking data related to all
              statewide guardianship cases of adult incapacitated persons.

         (b)    Participation and fees. The System is the exclusive method for
electronically filing required reports and inventories for guardianships of the person, and
for guardianships of the estate, and for tracking data related to statewide guardianship
cases of adult incapacitated persons. Court-appointed guardians may file reports and
inventories in either an electronic format or a physical paper format. Guardians who elect
to file in an electronic format shall use the System to file reports and inventories with the
Clerk of the court where the matter was adjudicated.

         (1) In order to participate in the System, a court-appointed guardian shall
             establish a UJS web portal account at http://ujsportal.pacourts.us and
             register for access by procedures established by the Administrative Office.

         (2) After access to the System is obtained, the guardian bears the responsibility
             for all actions associated with the guardian’s user account.

         (3) Establishment of an account by a guardian shall constitute consent to
             participate in electronic filing, including acceptance of electronic notices
             sent through the System. Use of the System by a guardian shall constitute
             certification that the submission is authorized.

          (4) Any applicable filing fees, as required by statute, court rule or order, shall
              be paid electronically through the System at the time of submitting a filing.
              In addition to any applicable filing fees, an online payment convenience fee
              for use of the System may be imposed.
(c)   Filing.

  (1) When a report or inventory is filed electronically, the filing shall be submitted
      to the System at the UJS web portal at http://ujsportal.pacourts.us, in
      accordance with this rule and any filing instructions as may otherwise be
      provided at the web portal site.

  (2) Electronic filing may be submitted at any time (with the exception of times
      of periodic maintenance). The electronic filing must be completed by
      11:59:59 p.m. EST/EDT to be considered filed on that day.

  (3) The guardian shall be responsible for any delay, disruption, and interruption
      of the electronic signals, except when caused by the failure of the System’s
      website.

  (4) The date and time on which the filing was submitted to the System shall be
      recorded by the System. The System shall provide an electronic notification
      to the guardian when the filing has been submitted.

  (5) The date and time on which the filing was accepted by the Clerk shall also
      be recorded by the System. The System shall provide an electronic
      notification to the guardian when the filing has been accepted by the Clerk.

  (6) The submission and acceptance of an electronic filing shall satisfy the
      reporting requirements of Pa. O.C. Rule 14.8. An electronic filing shall be
      considered filed with the Clerk upon the date and time of the filer’s electronic
      submission, if the Clerk determines the requirements for filing are met. If
      the Clerk determines the requirements for filing are not met, the Clerk may
      take any action as permitted by law, including, but not limited to, returning
      the submission for correction.

  (7) Each Clerk shall determine whether physical paper copies, or electronic
      PDF/A copies of electronically filed reports and inventories must be
      maintained in order to comply with applicable record retention schedules.
      Consult the County Records Manual and Rule 507(a) for further information.

  (8) When a report or inventory is submitted in a physical paper format, the Clerk
      shall ensure the information contained within the report or inventory is
      manually entered into the System in order to ensure maximum data
      collection.



                                      2
(d)      Signature.

      (1) The electronic signature of the guardian, as required on the reports and
          inventories, shall be in the following form: /s/ Chris L. Smith.

      (2) The use of an electronic signature on electronically filed reports and
          inventories shall constitute the guardian’s acknowledgement of, and
          agreement with, the verification statements contained therein.

(e)      Notice of filing. Effective June 1, 2019, if required by Pa. O.C. Rule
         14.8(b), the guardian shall be responsible for serving a notice of filing within
         ten days after filing a report. Service shall be in accordance with Pa. O.C.
         Rule 4.3.

Note: The Guardianship Tracking System (GTS) will provide all court-appointed
guardians of adult incapacitated persons the convenience of filing inventories and
annual reports online. Use of the System will alleviate the need for traditional
paper filings. The System will also assist the Unified Judicial System with tracking
and monitoring of statewide practices related to guardianship cases, as was
recommended by the Supreme Court’s Elder Law Task Force, and the Advisory
Council on Elder Justice in the Courts. The applicable rules of court continue to
apply to all filings in guardianship cases.




                                         3